Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claims 6 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Office notes that Applicant has selected the species to figure 6a of which Applicant merely provides the following support in Applicant’s original specification: “As can be seen in Figures 6A and 6B, there is described a further modification of the package of the present invention. Here, package 600 has a preformed cover 601 attached to the bowl 605. This cover 601 is typically made by injection molding. The cover 601 is typically attached to bowl 605 by laser welding, post-production. Of course, it is UV light impermeable, consistent with the disclosure of the present invention. Cover 601 is typically press fit into bowl 605, but alternately it may be laser or sonic welding to bowl 605. As can be seen in Figure 605, the configuration of the packages is such that a strip of packages 600 may be formed in production. Then covers 601 may be applied to the bowls 605 consecutively”
In claims, 1, 15, Applicant provides a film/lidstock engaging said bowl in addition to another cover, and a film/lidstock engaging said bowl in addition to a cover.  As provided in the above support, Applicant fails to provide any of the above and therefore, Applicant provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-7, 16-18 is/are rejected as being dependent on the above rejected claim(s).  In claims 17-18, Applicant also additionally provides a lidstock in combination with a package, bowl, film/lidstock, and a cover of which, for the same reasons as already provided above in also rejected.  Claim 17 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, in claims 3, 8, 10, Applicant provides that the bowl does not prevent the passage of light of which Applicant fails to provide in Applicant’s original specification and therefore Applicant again provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The Office notes that Applicant is not permitted to add new matter to Applicant’s original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 9, 16 recites the limitation "the passage”. There is insufficient antecedent basis for this limitation in the claim.
In claim 17, Applicant has selected the language “formed from” of which Applicant fails to make clear as to whether additional method steps are performed.  Applicant should positively and clear language such as but not limited to - - comprising - - if Applicant would like to overcome the above rejections.  Claim 18 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-12, 14-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheslock (10578890).
The Office notes the significant 112 rejections above.  Nevertheless, Cheslock discloses:
1. A contact lens package (figs 1-10) comprising: a bowl (elements between and including 12 to 18/22 in fig 1) for holding a contact lens (capable of performing the above intended use); a lidstock sealed to said bowl so as to hold a contact lens  between said bowl and the film (the Office notes the above 112 and inasmuch as Applicant provides a lidstock, the prior art discloses a lidstock; nevertheless, the prior art discloses element 24 and “sealed” given the attachment described in col. 6: 47-67); and a light sensitive cover attached to said bowl, such that said cover controls the type of light which passes through said cover and onto said bowl (26).

2. The package of claim 1 wherein said cover prevents the passage of ultraviolet light therethrough (col. 5: 15-30).

3. The package of claim 1 wherein said bowl does not prevent the passage of light therethrough (the Office notes the 112 rejection above; nevertheless, the prior art discloses the above in abstract).

4. The package of claim 1 wherein said cover is press fit over said bowl (the Office notes the 112 rejection above; nevertheless, the prior art discloses elements 30, 32 and the cover is fit enter place with the above pressing elements).

5. The package of claim 1 wherein said cover is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

7. The package of claim 1 wherein said cover is sonically welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

8. A contact lens package (figs 1-10) comprising: a bowl (elements between and including 12 to 18/22 in fig 1) for holding a contact lens (capable of performing the above intended use); a cap placed over said bowl such that said cap controls the type of light which passes onto said bowl  (the prior art discloses element 24 with element 26)

9. The package of claim 8 wherein said cap prevents the passage of ultraviolet light therethrough (col. 5: 15-30).

10. The package of claim 8 wherein said bowl does not prevent the passage of light therethrough (the Office notes the 112 rejection above; nevertheless, the prior art discloses the above in abstract).

11. The package of claim 8 wherein said cover/cap is press fit over said bowl (the Office notes the 112 rejection above; nevertheless, the prior art discloses elements 30, 32 and the cover is fit enter place with the above pressing elements).

12. The package of claim 8 wherein said cap is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

14. The package of claim 8 wherein said cover/cap is welded to said bowl (the above is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses processes (col. 6: 44-67).

15. In combination: a contact lens package having a contact lens contained therein (Figs 1-10 with lens in abstract, col. 6: 47-67) comprising: a bowl for holding said contact lens (elements between and including 12 to 18/22 in fig 1; with lens in abstract, col. 6: 47-67); a lidstock sealed to said bowl so as to hold said contact lens between said bowl and the lidstock (the Office notes the above 112 and inasmuch as Applicant provides a lidstock, the prior art discloses a lidstock; nevertheless, the prior art discloses element 24 and “sealed” given the attachment described in col. 6: 47-67); and a light sensitive cover releasably attached to said bowl, such that said cover controls the type of light which passes through said cover and onto said bowl (26).

16. A cover (Figs 1-10) adapted to be placed over the bowl (capable of performing the above intended use) forming the outside of a contact lens package (package in fig 1-10), said cover blocking the passage of ultraviolet light into said bowl (col. 5: 15-30).

Though not required, the Office still notes that if there is to any question of the translucency of any of the above elements, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an above element to be translucent as to permit desired and well known in the art sterilization.

17. The package of claim 15 further including a lidstock attached to the bowl, said lidstock formed from a pressure formable foil (the Office again notes the significant 112 rejection above; nevertheless, the Office notes that the prior art already discloses a feature at 24; though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416).

18. The package of claim 17 wherein the pressure formable foil is a laminated polyester or an aluminum foil composite (the Office again notes the significant 112 rejection above; nevertheless, the Office notes that the prior art already discloses a feature at 24; though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416).

The Office notes that if there is to any question of the translucency of any of the above elements, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an above element to be translucent as to permit desired and well known in the art sterilization.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1—5, 7-12, 14-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7-12, 14-16 of copending Application No. 16514437 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant states that “it is made clear that what is claimed is a cover (or cap) placed over the bowl of a contact lens package. This package contains a bowl, and a lidstock sealed thereon, as is evident from the figures and the original disclosure.”  However, the Office notes that Applicant has selected the species to figure 6a of which Applicant merely provides the following support in Applicant’s original specification: “As can be seen in Figures 6A and 6B, there is described a further modification of the package of the present invention. Here, package 600 has a preformed cap 601 attached to the bowl 605. This cap 601 is typically made by injection molding. The cap 601 is typically attached to bowl 605 by laser welding, post-production. Of course, it is UV light impermeable, consistent with the disclosure of the present invention. Cap 601 is typically press fit into bowl 605, but alternately it may be laser or sonic welding to bowl 605. As can be seen in Figure 605, the configuration of the packages is such that a strip of packages 600 may be formed in production. Then caps 601 may be applied to the bowls 605 consecutively.”  In claims, 1, 15, Applicant provides a lidstock engaging said bowl in addition to another cover, light sensitive cover placed over said bowl in addition to another insert, and a film engaging said bowl in addition to a cover.  As provided in the above support, Applicant fails to provide any of the above and therefore, Applicant provides subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-5, 16 is/are rejected as being dependent on the above rejected claim(s).
With respect to the prior art, Applicant states “a proper reading of the reference, the simple word "package" or any synonym is anywhere to be found.”  The Office notes that the prior art need not use the exact language that Applicant provides in the claims.  Merriam Webster defined package as a cover wrapper or container, and therefore by definition, the prior art discloses a package (Figs 1-10).  Applicant then states “Cheslock is not even amenable to the multiple modifications invented by the Examiner to twist Cheslock into the current claims.”  The Office notes that no such “twist” has been made by the Office.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735